UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number: 000-52083 Perpetual Energy Inc. (Exact name of registrant as specified in its charter) 3200, 605 – 5th Avenue S.W. Calgary, AlbertaT2P 3H5 Canada (403) 269-4400 (Address, including zip code, and telephone number, including area code, of registrant's principal executive offices) Common Shares (Title of each class of securities covered by this Form) N/A (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provisions(s) relied upon to terminate or suspend the duty to file reports: Rule 12g-4(a)(1) x Rule 12g-4(a)(2) o Rule 12h-3(b)(1)(i) o Rule 12h-3(b)(1)(ii) o Rule 15d-6 o Approximate number of holders of record as of the certification or notice date: 265 Pursuant to the requirements of the Securities Exchange Act of 1934, Sharon Energy Ltd. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Date: May 22, 2012 By: /s/Cameron R. Sebastian Name: Cameron R. Sebastian Title:Vice-President, Finance and CFO
